57 N.J. 367 (1971)
273 A.2d 24
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
MICHAEL MERCURIO, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued January 11, 1971.
Decided January 25, 1971.
Mr. Elmer J. Herrmann, Jr. argued the cause for appellant.
Mr. George N. Pappas, Assistant Prosecutor, argued the cause for respondent (Mr. Joseph P. Lordi, Essex County Prosecutor, attorney).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the majority opinion filed in the Appellate Division, 113 N.J. Super. 113.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.